Name: Commission Regulation (EEC) No 1350/85 of 23 May 1985 amending Regulations (EEC) No 158/85, (EEC) No 569/85, (EEC) No 625/85, (EEC) No 701/85, (EEC) No 710/85, (EEC) No 925/85, (EEC) No 926/85 and (EEC) No 1176/85 opening standing invitations to tender for the export of cereals held by the intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 135/ 16 Official Journal of the European Communities 24. 5. 85 COMMISSION REGULATION (EEC) No 1350/85 of 23 May 1985 amending Regulations (EEC) No 158/85 , (EEC) 569/85 , (EEC) No 625/85, (EEC) No 701/85 , (EEC) No 710/85 , (EEC) No 925/85 , (EEC) No 926/85 and (EEC) No 1176/85 opening standing invitations to tender for the export of cereals held by the intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulations (EEC) No 1 58/85 (^ (EEC) No 569/85 (*), (EEC) No 625/85 0, (EEQ No 701 /85 (8), (EEC) No 710/85 ( »), (EEC) No 925/85 (10), (EEC) No 926/85 (") and (EEC) No 1 176/85 (12) is amended as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in order to ensure equal treatment to all concerned, it is necessary to make provision such that the periods of validity of licences issued are identical ; Whereas these provisions do not affect licences in respect of which the advance fixing has been requested prior to entry into force of this Regulation ; ' Artitle3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regu ­ lation (EEC) No 1836/82, until the end of the second month and not later than 31 July 1985.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1985. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 19, 23 . 1 . 1985, p. 9 . (*) OJ No L 65, 6 . 3 . 1985, p. 11 . 0 OJ No L 72, 13 . 3 . 1985, p. 5 . (8) OJ No L 76, 19 . 3 . 1985, p. 9 . O OJ No L 77, 20 . 3 . 1985, p . 14. (10) OJ No L 100, 10 . 4. 1985, p . 9 . ( ») OJ No L 100, 10 . 4. 1985, p . 11 H OJ No L 122, 7. 5 . 1985, p . 11 . ( ¢) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 49. (4) OJ No L 202, 9 . 7 . 1982, p. 23 .